Citation Nr: 0434298	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  04-08 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for residuals of 
asbestos exposure, to include cancer of the larynx.  

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for calculus of the left urethra.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1944 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in No. 
Little Rock, Arkansas.  In that decision, the RO denied 
service connection for a low back disability and for 
residuals of asbestos exposure, to include cancer of the 
larynx.  Also in that determination, the RO held that new and 
material evidence sufficient to reopen a previously denied 
claim for service connection for calculus of the left urethra 
had not been received.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

At the personal hearing conducted before the undersigned 
Veterans Law Judge via videoconferencing in July 2004, the 
veteran testified that he received in-service treatment for 
his claimed disabilities at a naval hospital in Shoemaker, 
California and at a naval medical facility on Mannis Islands.  
Hearing transcript (T.) at 5, 18-22.  Significantly, while 
service medical records reflecting treatment received at the 
naval hospital in Shoemaker, California have been obtained 
and associated with the claims folder, service medical 
records illustrating treatment received at a naval medical 
facility on Mannis Islands have not been procured.  A remand 
is necessary, therefore, to accord the RO an opportunity to 
obtain and to associate with the veteran's claims folder 
copies of any such available records.  

Also at the July 2004 personal hearing, the veteran testified 
that he has received pertinent post-service treatment at the 
Sparks Regional Medical Center and at a medical facility in 
Fort Smith, Arkansas.  T. at 9-12, 14-15, 17.  A few records 
of post-service treatment that the veteran received at these 
medical facilities between November 2001 and September 2002 
have been obtained and associated with his claims folder.  
According to the veteran's testimony, however, he has 
received "quite a bit" of treatment at the Fort Smith 
facility over the past three years.  T. at 15.  On remand, 
therefore, an attempt should be made to procure, and to 
associate with the claims folder, any additional available 
records of post-service treatment that the veteran may have 
received at these medical facilities.  

Furthermore, at the July 2004 personal hearing, the veteran 
testified that the VA Medical Center (VAMC) in Little Rock, 
Arkansas has some of his treatment records.  T. at 11, 17-18.  
Only medical reports dated from April 2003 to June 2004 have 
been obtained and associated with the veteran's claims 
folder.  On remand, therefore, an attempt should be made to 
procure, and to associate with the claims file, any 
additional treatment records from this medical facility that 
may be available.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should contact the appropriate 
service department and obtain the 
hospital records of low back, vocal cord, 
and genitourinary treatment that the 
veteran may have received at the naval 
facility on Mannis Islands in January or 
February 1946.  

2.  After furnishing the veteran the 
appropriate release forms where 
necessary, the RO should obtain the 
complete clinical records from the Sparks 
Regional Medical Center and from the 
medical facility in Fort Smith, Arkansas 
(with regard to any low back, vocal cord, 
and genitourinary treatment) since his 
separation from service in February 1946.  
All such available records not previously 
obtained should be associated with the 
claims folder.  

3.  The RO should also procure copies of 
all records of low back, vocal cord, and 
genitourinary treatment that the veteran 
has received at the VAMC in Little Rock, 
Arkansas since his separation from 
service in February 1946.  All available 
reports not previously obtained should be 
associated with the veteran's claims 
folder.  

4.  The RO should then re-adjudicate the 
issues on appeal.  If the decisions 
remain in any way adverse to the veteran, 
he and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues on appeal as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  This appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.  No action is required 
of the veteran until he is notified by the RO.  The veteran 
has the right to submit additional evidence and argument on 
the matters that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



